Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s Argument that Hildebrandt does not disclose a controller for varying a machining parameter, and that the cited portion of Hildebrandt only states that the total stroke displacement of the oscillation movement is adjustable to a set position by selecting a cam angle, and thus this does not teach any variation in a machining parameter as the tooling is stroked along the axial length (Pages 12-13, Response), Examiner has carefully considered but has not found persuasive. 
The combination of Hildebrandt in view of Kondo teaches the limitation providing a controller for varying a machining parameter while varying the machining effect as a function of the axial position of the tooling along the axial length of the bearing journal surface. 
	Hildebrandt discloses that the crankshaft 18 is machined by the tools while the crankshaft 18 rotates, i.e. a machining effect is provided, see Col. 6, lines 18-21. Hildebrandt further discloses that tool drives (48, 52) are in the form of eccentrics, and it is possible to adjust the oscillation stroke by appropriately controlling a drive of the eccentrics (Col. 5, lines 27-37, previously cited); i.e. a machining parameter is controllably varied. The oscillation stroke movement of the tooling runs parallel with the workpiece axis, see Col. 2 lines 8-14. However, Hildebrandt does not teach concurrent varying of the machining parameter while varying the machining effect, and correlating the two as a function of the axial position of the tooling. Kondo teaches varying the shoe pressure force to obtain a geometric profile of the workpiece surface; the resulting geometric profile is directly correlated with the shoe pressure force as a function of the location of the pressure applied onto the workpiece; see at least Col. 19, lines 17-25 and 40-61. The controller of Kondo controls the oscillating mechanism (50); see Col. 22, lines 4-5; the shoe pressure force is varied synchronously with the oscillating position of the workpiece.  While Hildebrandt discloses controlling the length of the oscillation stroke, Kondo goes a step further and teaches a controller that synchronously controls the oscillating mechanism (50) and the pressure applying mechanism (10A) with respect to one another, and as a function of the position of the tool along the workpiece, see Kondo Col. 22 lines 4-27. Thus, when combined, Hildebrandt in view of Kondo teaches the claimed invention. 
In response to applicant's argument that Kondo uses a wide shoe and thus there is no enabling teaching, and the wide shoe severely limits the capabilities for form correction, and thus the rejection is a hindsight combination (Pages 13-14, Response), Examiner has not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Hildebrandt is relied upon for the narrow shoe journaling, wherein the teachings of Kondo supplement the controller operations and parameters. 
	Regarding the limitation that the tooling is stroked along the axial length of the journal between the axial ends, and there are positions which do not subject the axial center to machining, Examiner has considered but has not found persuasive. The tooling of Hildebrandt is smaller than half of the surface being machined; see Reference Drawing 1. Thus, when the tooling is at the furthest left (or right) position as shown in RD1, the axial center is not being machined. Examiner maintains the previous grounds of rejection and has updated the claims to reflect Applicant’s Amendments. 
	Applicant argues the rejections of claims 3, 6-8, 16, and 19-21 (Pages 14-15, Response), indicating terms such as variation of machine parameters (…), oscillation, and stroking schedule are defined terms. Examiner notes that no definitions within the specification were found, and Examiner is relying on recitations within the claim(s) to determine the intended scope of the narrowed limitations.
	Claims 3 and 16 recite varying the machining parameter comprises one or more of four options. Applicant argues that ‘neither reference describes modulation of other machining parameters based on position of the tooling’. Examiner respectfully points out that modified Hildebrandt teaches at least varying a clamping pressure of the tooling and the oscillation of the tooling based on the position of the tooling. 
	Claims 6 and 19 are argued on page 14, wherein applicant asserts that oscillation is defined by applicants as high-frequency short stroke movement, and stroking is low-frequency stroke motion moving across the length of the journal. Applicant argues that neither reference teaches or suggests modulating oscillation as defined as a function of position of the tooling across the journal. The claim(s) recite varying the oscillation frequency of the tooling as a function of the position of the tooling. Although the assertion of oscillation and stroking is not recited in the claims, Hildebrandt discloses that a high frequency, stroke-stroke oscillation movement may be provided by the tool drives in Col. 3, lines 64-67. Furthermore, the combination of Hildebrandt in view of Kondo teaches controlling the parameters as a function of the axial positioning; see the rejection below. 
	Claims 7 and 20, directed towards varying the oscillation displacement as a function of the position of the tooling, is taught by Hildebrandt in view of Kondo. Hildebrandt discloses controlling both oscillation stroke and frequency, wherein Kondo combined into Hildebrandt provides the addition of control based on position. 
	Applicant argues claims 8 and 21 are not disclosed or taught by the prior art; Examiner refers applicant to the rejections below, and further points out that the stroking schedule as recited in claims 8 and 21 do not recite a dwell time, as asserted by Applicant. 
	Applicant argues the rejections of claims 13 and 26, citing that the teachings of Kondo cannot provide a shape of the workpiece as claimed, due to the width of the tool. Examiner refers back to the responses provided above regarding the width of the tool of Kondo, wherein the combination of prior art teaches the claimed invention; see at least Figure 15B of Kondo and Figure 1 of Hildebrandt. 
	The grounds of rejection over the prior art is maintained, and the rejections have been updated to reflect the amendments submitted on 9/7/2022. 

	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10, 11, 13-16, 18-21, 23, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildebrandt (US 9550265) in view of Kondo (US 7794306).
Regarding claim 1, Hildebrandt discloses a microfinishing process for processing bearing journal surfaces  (Col.1 lines 19-26) comprising the steps of: 
providing a crankshaft (crankshaft 18) having bearing journals including at least one main bearing journal (34) and at least one rod bearing journal (36; see also Col. 3, lines 9-16 and Col. 5, lines 1-10), at least one of the main and rod bearing journals defining a bearing journal surface subject to microfinishing bound on axial ends by crankshaft webs or other radial crankshaft obstructions (see workpiece holder 16 and Col. 3, lines 45-61; see also Col. 4, lines 55-67, Figures 1 and 2), the bearing journal surface subject to microfinishing defining an axial length (see Figure 2, length of bearing 24) and an axial center between axial ends, 
providing tooling in the form of at least a pair of microfinishing shoes adapted to be clamped and unclamped from the bearing journal surface subject to microfinishing (Col. 3, lines 9-16 disclosing the clamping setup; see microfinishing tools 56, 58; see also press-on elements 106 in Figure 3 as well as Col. 5, lines 38-48), 
providing the tooling having an axial width of less than 50% of the bearing journal surface axial length (Col. 5, lines 49-53 disclose that the first finishing tools have an effective width 62 that is the same as or less than the smallest main bearing width 64; wherein Col. 5, lines 54-56 disclose the effective width of the second finishing tools are correspondingly the same as or less than the smallest big end bearing width, i.e. wherein the disclosed same as or less than range is broader than the claimed range; however, please also refer to Reference Drawing 1, annotated to show that the effective width 62 is less than 50% of bearing width 64, thereby providing additional information that the claimed range is anticipated by the prior art’s disclosure with sufficient specificity; see also MPEP 2131.03, Section II.),
rotating the crankshaft (18) relative to the tooling to provide a machining effect on the bearing journal surface subject to microfinishing (Col. 6, lines 18-21 disclose that the crankshaft 18 is machined by the tools while the crankshaft 18 rotates, i.e. a machining effect is provided), and 
causing the tooling to stroke along the axial length between the axial ends when rotating the crankshaft relative to the tooling, thereby providing the machining effect on regions of the bearing journal surface subject to microfinishing overlapped by the tooling, (see arrows 68 and 70 regarding the oscillation strokes of the tools, see also Col. 7, lines 5-29; see also Figures 1 and 2), and wherein the tooling crossing the axial center of the bearing journal surface, (please refer to Reference Drawing 1 regarding the central axis of the bearing being crossed by stroke 68, wherein Col. 3, lines 53-67 disclosing oscillating superposition strokes of the finishing tools), and at positions of the tooling adjacent to the axial ends the tooling does not act on the bearing journal surface subject to microfinishing at the axial center (Please refer to Reference Drawing 1, wherein the finishing tool at the leftmost part is not acting on the bearing surface at central axis), the tooling constrained to stroke within the axial length of the bearing journal surface subject to microfinishing (see bearing journal axial length and strokes, Reference Drawing 1) to avoid interference with the crankshaft webs or other radial crankshaft obstructions (wherein the strokes are disclosed within Col. 7, lines 3-16 and 20-25; see also Col. 3, lines 53-67), and 
providing a controller for varying a machining parameter (wherein Col. 5, lines 27-37 disclose that the tool drives 48, 52 are associated with the respective finishing tools 56, 58, and that the oscillation stroke is adjustable by appropriately controlling a drive of the eccentrics, such as by selecting a swivel angle). 
Hildebrandt contemplates and suggest altering the frequency and oscillation stroke of the machining tools along the workpiece bearing journals, correlating the workpiece and machining tools as they relate to one another; see at least Col. 3, lines 55-67 and Col. 7, lines 5-15. However, Hildebrandt does not explicitly teach that the adjustment of the oscillation stroke, i.e. the machining parameter varied by the controller, thereby concurrently varies the machining effect as a function of the position of the finishing tool. Specifically, Hildebrandt does not explicitly teach that the controller can vary the machining parameter while varying the machining effect to as a function of the position of the tooling along the axial length of the bearing journal surface. 
However, from the same or similar field of endeavor, Kondo teaches a controller varying machining parameter(s) while varying the machining effect to as a function of the position of the tooling along the axial length of the bearing journal surface (wherein Col. 5, lines 1-16 describe the distribution pattern of shoe pressure along the workpiece, as it correlates to oscillation angle of an eccentric rotary element; Col. 20, lines 20-40 and Col. 23, lines 45-52 teach that the shoe pressure force P is variably controlled, whereby the controller outputs a signal to the motors to adjust the eccentric angle between 0 and 180 degrees, reflecting the desired axially extending profile of the workpiece between the leftmost end of the crankshaft and the rightmost end of the crankshaft; see also Col. 21, lines 5-26 teaching of oscillating speeds, see also Col. 22, lines 4-22 teaching of the oscillating mechanism 50, the pressure applying mechanism 10A, the controller 100A, encoder mechanism, as well as Col. 22 lines 42-55, Col. 23, lines 23-26; see also Col. 4, lines 29-32 indicating the operation of the second embodiment is used on a crankshaft, as well as Col. 5, lines 1-16, Col. 25, lines 4-21).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the correlations between machining parameter(s) and concurrent machining effect as a function of position, i.e. the teachings of Kondo, into the invention of Hildebrandt. One would be motivated to do so because the ability to control parameters during a finishing operation, as they relate to the position of the tooling along the bearing journal, improves the unevenness between terminal portions of the bearing journals (Kondo: Col. 22, lines 23-27 and Col. 23 lines 18-26; see also Col. 24, lines 40-47). In situ controlling of the operation as a function of the position along the tooling is a type of derivate of the already present oscillation stroke and frequency control contemplated by Hildebrandt. Kondo provides additional specific control of the operations. Furthermore, the teachings of Kondo allow a user to select a desired profile for the surface being machined, including a flat shape, mid convex shape, or mid concave shape, achieved by varying parameters along the length of the workpiece (see Kondo: Col. 4, line 53-Col. 5, line 16); this is a mutually shared goal with the invention of Hildebrandt (Hildebrandt: Col. 2, lines 42-45 and Col. 4, lines 30-33). This modification would be recognized as using a known technique, i.e. correlating operational parameters in a crankshaft surface finishing operation, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 

    PNG
    media_image1.png
    384
    487
    media_image1.png
    Greyscale

Reference Drawing 1
Regarding claim 14, Hildebrandt discloses a microfinishing system for processing bearing journal surfaces, comprising:
 a crankshaft (18) having bearing journals including at least one main bearing journal (34) and at least one rod bearing journal (36; see also Col. 3, lines 9-16 and Col. 5, lines 1-10), at least one of the main and rod bearing journals defining a bearing journal surface subject to microfinishing bound on axial ends by crankshaft webs or other radial crankshaft projections (see workpiece holder 16 and Col. 3, lines 45-61), the bearing journal surface subject to microfinishing defining an axial length and an axial center between axial ends (wherein Examiner is interpreting the system claim to now include the claimed crankshaft, i.e. the combination of the microfinishing apparatus and crankshaft workpiece),
a microfinishing apparatus comprising (see microfinishing tools 56,58),
a tooling in the form of at least a pair of microfinishing shoes adapted to be clamped and unclamped from the bearing journal surface subject to microfinishing (Col. 3, lines 9-16 disclosing the clamping setup; see microfinishing tools 56, 58; see also press-on elements 106 in Figure 3 as well as Col. 5, lines 38-48), 
the tooling having an axial width of less than 50% of the bearing journal axial length (Col. 5, lines 49-53 disclose that the first finishing tools have an effective width 62 that is the same as or less than the smallest main bearing width 64; wherein Col. 5, lines 54-56 disclose the effective width of the second finishing tools are correspondingly the same as or less than the smallest big end bearing width, i.e. wherein the disclosed same as or less than range is broader than the claimed range; however, please also refer to Reference Drawing 1, annotated to show that the effective width 62 does overlap the central axis of the bearing, i.e. is less than 50% of bearing width 64, thereby providing additional information that the claimed range is anticipated by the prior art’s disclosure with sufficient specificity; see also MPEP 2131.03, Section II.), 
a drive for rotating the crankshaft relative to the tooling to provide a machining effect on regions of the bearing journal surface overlapped by the tooling (Col. 6, lines 18-21; Col 1, lines 19-27), 
clamping arms (Figure 3) which position the tooling to engage the bearing journal surface subject to microfinishing and press the tooling against the bearing journal surface subject to microfinishing (Figure 1), 
a shuttle for causing the tooling to oscillate along the axial length of the bearing journal surface (Col. 5, lines 11-17; see also oscillation strokes 68, 70, and Reference Drawing 1), and 
an arm stroking actuator for causing the tooling to stroke along the axial length of the bearing journal surface when the drive is rotating the crankshaft relative to the tooling providing the machining effect (Col. 5, lines 18-43; see tool holders 44, 46, and respective drives, see tool carrier 42, frame part 40), and 
wherein the stroking actuator is configured for causing the tooling to cross the axial center of the bearing journal surface, and at positions of the tooling adjacent to the axial ends the tooling is not acting on the bearing journal surface for microfinishing at the axial center (please refer to Reference Drawing 1 regarding the central axis of the bearing being crossed by stroke 68, wherein Col. 3, lines 53-67 disclose oscillating superposition strokes of the finishing tool; Please refer to Reference Drawing 1, wherein the finishing tool at the leftmost part is not acting on the bearing surface at central axis), the arm stroking actuator configured to constrain the tooling to stroke within the axial length of the bearing journal surface to avoid interference with the crankshaft webs or other radial crankshaft obstructions (wherein the strokes are disclosed within Col. 7, lines 3-16 and 20-25; see also Col. 3, lines 53-67), and 
a controller for varying a machining parameter (wherein Col. 5,lines 27-37 disclose that the tool drives 48, 52 are associated with the respective finishing tools 56, 58, and that the oscillation stroke is adjustable by appropriately controlling a drive of the eccentrics, such as by selecting a swivel angle). 
Hildebrandt contemplates and suggest altering the frequency and oscillation stroke of the machining tools along the workpiece bearing journals, correlating the workpiece and machining tools as they relate to one another; see at least Col. 3, lines 55-67 and Col. 7, lines 5-15. However, Hildebrandt does not explicitly teach that the adjustment of the oscillation stroke, i.e. a machining parameter which can be varied, causes the machining effect to also be controlled as a function of the position of the finishing tool. Specifically, Hildebrandt does not explicitly teach that the controller can vary the machining parameter while varying the machining effect as a function of the position of the tooling along the axial length of the bearing journal surface. 
However, from the same or similar field of endeavor, Kondo teaches a controller varying machining parameter(s) while varying the machining effect as a function of the position of the tooling along the axial length of the bearing journal surface (wherein Col. 5, lines 1-16 describe the distribution pattern of shoe pressure along the workpiece, as it correlates to oscillation angle of an eccentric rotary element; Col. 20, lines 20-40 and Col. 23, lines 45-52 teach that the shoe pressure force P is variably controlled, whereby the controller outputs a signal to the motors to adjust the eccentric angle between 0 and 180 degrees, reflecting the desired axially extending profile of the workpiece between the leftmost end of the crankshaft and the rightmost end of the crankshaft; see also Col. 21, lines 5-26 teaching of oscillating speeds, see also Col. 22, lines 4-22 teaching of the oscillating mechanism 50, the pressure applying mechanism 10A, the controller 100A, encoder mechanism, as well as Col. 22 lines 42-55, Col. 23, lines 23-26; see also Col. 4, lines 29-32 indicating the operation of the second embodiment is used on a crankshaft, as well as Col. 25, lines 4-21).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the correlations between machining parameter(s) and concurrent machining effect as a function of position, i.e. the teachings of Kondo, into the invention of Hildebrandt. One would be motivated to do so because the ability to control parameters during a finishing operation, as they relate to the position of the tooling along the bearing journal, improves the unevenness between terminal portions of the bearing journals (Kondo: Col. 22, lines 23-27 and Col. 23 lines 18-26; see also Col. 24, lines 40-47). In situ controlling of the operation as a function of the position along the tooling is a type of derivate of the already present oscillation stroke and frequency control contemplated by Hildebrandt. Kondo provides additional specific control of the operations. Furthermore, the teachings of Kondo allow a user to select a desired profile for the surface being machined, including a flat shape, mid convex shape, or mid concave shape, achieved by varying parameters along the length of the workpiece (see Kondo: Col. 4, line 53-Col. 5, line 16); this is a mutually shared goal with the invention of Hildebrandt (Hildebrandt: Col. 2, lines 42-45 and Col. 4, lines 30-33). This modification would be recognized as using a known technique, i.e. correlating operational parameters in a crankshaft surface finishing operation, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 2, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches providing the crankshaft with bearing journals includes at least two of the bearing journal surfaces subject to microfinishing including a first of the bearing journals having a first axial length and a second of the bearing journals having a second axial length, wherein the first and second axial lengths are not equal (Hildebrandt: see bearing journals 34, 36; wherein Col. 5, lines 50-56 disclose different bearing widths of crankshaft 18; see also Col. 4, lines 25-29).
	Regarding claim 3, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the varying the machining parameter comprises one or more of; varying a clamping pressure of the tooling, varying an oscillation of the tooling, varying a dwell time of the tooling, and varying a stroking velocity of the tooling (Hildebrandt: wherein Col. 5, lines 27-37 disclose that tool drives 48 and 52, which are associated with respective finishing tools 56, 58, adjust the oscillation stroke by controlling a drive of eccentrics by selecting a swivel angle; please also refer to the combination statement as applied above, wherein Kondo teaches varying multiple types machining parameters along the axis of the journal bearing). 
Regarding claim 5, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches wherein the varying the machining parameter comprises varying a clamping pressure exerted on the tooling as a function of the position of the tooling along the axial length of the journal surface (please refer to the combination statement of claim 1 regarding the additional parameters in order to cause the machining effect to be controlled as a function of the tooling position; see also Kondo: Col. 20, lines 20-40 and Col. 23, lines 45-52 teach that the shoe pressure force P is variably controlled, whereby the controller outputs a signal to the motors to adjust the eccentric angle between 0 and 180 degrees, reflecting the desired axially extending profile of the workpiece between the leftmost end of the crankshaft and the rightmost end of the crankshaft). 
Regarding claim 6, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches wherein the varying the machining parameter comprises varying the oscillation frequency of the tooling as a function of the position of the tooling along the axial length of the journal surface (please refer to the combination statement of claim 1, wherein Hildebrandt discloses altering oscillation frequencies and strokes, whereby Kondo varies these parameters to control the machining effect as a function along the axial length of the journal surface; see also Hildebrandt: w Col. 5, lines 27-37 disclose that tool drives 48 and 52, which are associated with respective finishing tools 56, 58, adjust the oscillation stroke by controlling a drive of eccentrics by selecting a swivel angle; whereby an oscillation frequency is altered by the swivel angle of the tool drives; see also Col. 3, lines 53-67 disclosing altering the oscillation frequencies).
Regarding claim 7, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches wherein the varying the machining parameter comprises varying the oscillation displacement of the tooling as a function of the position of the tooling along the axial length of the journal surface (please refer to the combination statement of claim 1, wherein Hildebrandt discloses altering oscillation frequencies and strokes, whereby Kondo varies these parameters to control the machining effect as a function along the axial length of the journal surface; see also Hildebrandt: Col. 5, lines 27-37 disclose that tool drives 48 and 52, which are associated with respective finishing tools 56, 58, adjust the oscillation stroke by controlling a drive of eccentrics by selecting a swivel angle; whereby an oscillation frequency is altered by the swivel angle of the tool drives; see also Col. 3, lines 53-67 disclosing altering the oscillation frequencies; see also Kondo: Col. 20, lines 20-40 and Col. 23, lines 45-52, whereby the controller outputs a signal to the motors to adjust the eccentric angle between 0 and 180 degrees, reflecting the desired axially extending profile of the workpiece between the leftmost end of the crankshaft and the rightmost end of the crankshaft; see also Col. 21, lines 5-26 teaching of oscillating speeds).
Regarding claim 8, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches wherein the varying the machining parameter comprises varying the stroking schedule of the tooling as a function of the position of the tooling along the axial length of the journal surface (please refer to the combination statement of claim 1, wherein Hildebrandt discloses altering oscillation frequencies and strokes, whereby Kondo varies these parameters to control the machining effect as a function along the axial length of the journal surface; see also Hildebrandt: Col. 5, lines 27-37 disclose that tool drives 48 and 52, which are associated with respective finishing tools 56, 58, adjust the oscillation stroke by controlling a drive of eccentrics by selecting a swivel angle; whereby an oscillation frequency is altered by the swivel angle of the tool drives; see also Col. 3, lines 53-67 disclosing altering the oscillation frequencies; see also Kondo: Col. 20, lines 20-40 and Col. 23, lines 45-52, whereby the controller outputs a signal to the motors to adjust the eccentric angle between 0 and 180 degrees, reflecting the desired axially extending profile of the workpiece between the leftmost end of the crankshaft and the rightmost end of the crankshaft; see also Col. 21, lines 5-26 teaching of oscillating speeds).
Regarding claim 10, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches wherein the tooling presses an abrasive coated film against the bearing journal surface subject to microfinishing when the tooling is clamped against the bearing journal (Hildebrandt: Col. 6, lines 45-56).
Regarding claim 11, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches providing the pair of shoes supported by clamping arms (see arms 102 in Figure 3 of Hildebrandt). 
Regarding claim 13, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches providing a desired profile shape for the bearing journal surface subject to microfinishing including one of a constant diameter form, a barrel shape form, an hourglass shape form, and a double barrel shape form by the varying of the machining parameter (wherein the combination of Hildebrandt as modified by Kondo teaches at least varying the machining parameter while providing the machining effect as a function of the axial position of the tooling along the journal bearing to achieve a constant diameter form, see at least Figure 15B of Kondo and Figure 1 of Hildebrandt, in addition to the combination statement of claim 1; wherein the controlling the varying machining parameters as incorporated into claim 1 also permits other profile shapes, see at least Figures 19A-C and 20 of Kondo regarding the profiles).
Regarding claim 15, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the microfinishing system in accordance with claim 14 further comprising the bearing a plurality of crankshafts (Hildebrandt: Col. 5, lines 52-53 and 55-56), wherein a first crankshaft includes a journal surface for microfinishing with a first journal axial length and a second crankshaft includes a journal surface for microfinishing with a second journal axial length, wherein the first and second axial lengths are not equal (Hildebrandt: see bearing journals 34, 36; wherein Col. 5, lines 50-56 disclose different bearing widths of different crankshafts; see also Col. 4, lines 25-29). 
Regarding claim 16, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the microfinishing system in accordance with claim 14 further comprising the controller for varying the machining parameter while providing the machining effect including one or more of; varying a clamping pressure of the tooling, varying an oscillation of the tooling, varying a dwell time of the tooling and varying a stroking velocity of the tooling (Hildebrandt: wherein Col. 5, lines 27-37 disclose that tool drives 48 and 52, which are associated with respective finishing tools 56, 58, adjust the oscillation stroke by controlling a drive of eccentrics by selecting a swivel angle; please also refer to the combination statement as applied above, wherein Kondo teaches varying multiple types machining parameters along the axis of the journal bearing). 
Regarding claim 18, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the microfinishing system in accordance with claim 14 further comprising the controller varying the machining parameter by varying the clamping pressure exerted on the tooling as a function of the position of the tooling along the axial length of the journal surface (please refer to the combination statement of claim 14 regarding the additional parameters in order to cause the machining effect to be controlled as a function of the tooling position; see also Kondo: Col. 20, lines 20-40 and Col. 23, lines 45-52 teach that the shoe pressure force P is variably controlled, whereby the controller outputs a signal to the motors to adjust the eccentric angle between 0 and 180 degrees, reflecting the desired axially extending profile of the workpiece between the leftmost end of the crankshaft and the rightmost end of the crankshaft). 
Regarding claim 19, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the microfinishing system in accordance with claim 14 further comprising the controller for varying the machining parameter by varying the oscillation frequency of the tooling as a function of the position of the tooling along the axial length of the journal surface for microfinishing (please refer to the combination statement of claim 14, wherein Hildebrandt discloses altering oscillation frequencies and strokes, whereby Kondo varies these parameters to control the machining effect as a function along the axial length of the journal surface; see also Hildebrandt: w Col. 5, lines 27-37 disclose that tool drives 48 and 52, which are associated with respective finishing tools 56, 58, adjust the oscillation stroke by controlling a drive of eccentrics by selecting a swivel angle; whereby an oscillation frequency is altered by the swivel angle of the tool drives; see also Col. 3, lines 53-67 disclosing altering the oscillation frequencies).
Regarding claim 20, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the microfinishing system in accordance with claim 14 further comprising the controller for varying the machining parameter by varying the oscillation displacement of the tooling as a function of the position of the tooling along the axial length of the journal surface for microfinishing (please refer to the combination statement of claim 14, wherein Hildebrandt discloses altering oscillation frequencies and strokes, whereby Kondo varies these parameters to control the machining effect as a function along the axial length of the journal surface; see also Hildebrandt: Col. 5, lines 27-37 disclose that tool drives 48 and 52, which are associated with respective finishing tools 56, 58, adjust the oscillation stroke by controlling a drive of eccentrics by selecting a swivel angle; whereby an oscillation frequency is altered by the swivel angle of the tool drives; see also Col. 3, lines 53-67 disclosing altering the oscillation frequencies; see also Kondo: Col. 20, lines 20-40 and Col. 23, lines 45-52, whereby the controller outputs a signal to the motors to adjust the eccentric angle between 0 and 180 degrees, reflecting the desired axially extending profile of the workpiece between the leftmost end of the crankshaft and the rightmost end of the crankshaft; see also Col. 21, lines 5-26 teaching of oscillating speeds).
Regarding claim 21, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the microfinishing system in accordance with claim 14 further comprising the controller for varying the machining parameter by varying the stroking schedule of the tooling as a function of the position of the tooling along the axial length of the journal surface for microfinishing (please refer to the combination statement of claim 14, wherein Hildebrandt discloses altering oscillation frequencies and strokes, whereby Kondo varies these parameters to control the machining effect as a function along the axial length of the journal surface; see also Hildebrandt: Col. 5, lines 27-37 disclose that tool drives 48 and 52, which are associated with respective finishing tools 56, 58, adjust the oscillation stroke by controlling a drive of eccentrics by selecting a swivel angle; whereby an oscillation frequency is altered by the swivel angle of the tool drives; see also Col. 3, lines 53-67 disclosing altering the oscillation frequencies; see also Kondo: Col. 20, lines 20-40 and Col. 23, lines 45-52, whereby the controller outputs a signal to the motors to adjust the eccentric angle between 0 and 180 degrees, reflecting the desired axially extending profile of the workpiece between the leftmost end of the crankshaft and the rightmost end of the crankshaft; see also Col. 21, lines 5-26 teaching of oscillating speeds). 
Regarding claim 23, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the microfinishing system in accordance with claim 14 wherein the tooling presses an abrasive coated film or media against the bearing journal surface for microfinishing when the tooling is clamped against the bearing journal surface for microfinishing (Hildebrandt: Col. 6, lines 45-56).
Regarding claim 24, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the microfinishing system in accordance with claim 14 further comprising the pair of shoes supported by clamping arms (see arms 102 in Figure 3 of Hildebrandt).
Regarding claim 26, the combination of Hildebrandt in view of Kondo teaches the claimed invention as applied above, and further teaches the microfinishing system in accordance with claim 14 further comprising the controller configured for providing a desired profile shape for the bearing journal surface for microfinishing including one of a constant diameter form, a barrel shape form, an hourglass shape form, and a double barrel shape form by the varying of the machining (wherein the combination of Hildebrandt as modified by Kondo teaches at least varying the machining parameter while providing the machining effect as a function of the axial position of the tooling along the journal bearing to achieve a constant diameter form, see at least Figure 15B of Kondo and Figure 1 of Hildebrandt, in addition to the combination statement of claim 14; wherein the controlling the varying machining parameters as incorporated into claim 14 also permits other profile shapes, see at least Figures 19A-C and 20 of Kondo regarding the profiles). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723